DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 4 is objected to because of the following informalities:
Line 5: “using the determined edges a reference” should read -- using the determined edges as a reference --

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “upon detection” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends upon claim 9.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,238,556 to Filler et al. in view of Maeno (U.S. Pub. No. 2007/0079124).
As to claim 1, Filler et al. claims an image processing method of embedding a signal within imagery using a raster image processing (RIP), comprising: obtaining a plurality of elements representing a signal (See for example, claim 1 at Col. 17 line 62 through Col. 18 line 1); modulating a plurality of print structures within the RIP according to the plurality of elements (i.e., Col. 18 lines 3-5), in which said modulating introduces the signal within the imagery (i.e., Col. 18 lines 5-6).
However, Filler et al. does not explicitly claim in which said modulating varies density, and direction or angle, of the plurality of print structures.
Maeno teaches varying density (i.e., “Because the dot pattern allocating the symbol and the dot pattern allocating no symbol have the same density (number of dots in a specified interval), it looks that half tone having a constant density is applied to the background of a document to the eyes of person so that existence of information is not apparent”, Paragraph [0179]), and direction or angle, of the plurality of print structures (i.e., “a wave having an arbitrary direction and wavelength is expressed by allocating dots in a rectangular region of an arbitrary size and symbols are allocated to the direction and wavelength of the wave”, Paragraph [0095]).
Filler et al. and Maeno are combinable because they are from the field of digital image processing for watermarking.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Filler et al. by incorporating the modulating varies density, and direction or angle, of the plurality of print structures.
The suggestion/motivation for doing so would have been to make the added information imperceptible to the eyes of a person.
Therefore, it would have been obvious to combine Maeno with Filler et al. to obtain the invention as specified in claim 1.

Claims 2-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,238,556 to Filler et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Filler et al. claims the invention as follows:

	Claim 2					Filler et al.
2. An image processing method of embedding a signal within imagery using a raster image processing (RIP), comprising:
obtaining a plurality of elements representing a signal, in which the plurality of elements correspond to different angles in colorspace at different regions throughout the imagery;

modulating a plurality of print structures within the RIP according to the plurality of elements to embed the signal within the imagery.
8. An image processing method of embedding a signal within imagery using raster image processing (RIP), comprising:
obtaining a plurality of elements representing a signal, in which the plurality of elements correspond to different angles of signal modulation in a multi-dimensional colorspace at different regions throughout the imagery …
modulating a plurality of print structures within the RIP according to the plurality of elements to embed the signal within the imagery (See for example, claim 8 at Col. 18 lines 28-39).


	Claim 3					Filler et al.
3. The image processing method of claim 2 in which the spatial frequency of modulation is different in the different regions.
9. The image processing method of claim 8 in which spatial frequency of signal modulation is different in the different regions (i.e., claim 9 at Col. 18 lines 40-42).


	Claim 4					Filler et al.
4. An image processing method of embedding a signal within imagery using a raster image processing (RIP), comprising:
obtaining a plurality of elements representing a signal;
determining edges within of the imagery;
using the determined edges a reference, modulating a plurality of print structures within the RIP according to the plurality of elements to embed the signal within the imagery.
1. An image processing method of embedding a signal within imagery using raster image processing (RIP), comprising:
obtaining a plurality of elements representing a signal;
determining edges within the imagery; using the determined edges as a reference, modulating a plurality of print structures within the RIP according to the plurality of elements to embed the signal within the imagery … (See for example, claim 1 at Col. 17 line 62 through Col. 18 line 8).


	Claim 5					Filler et al.



5. The image processing method of claim 4 in which the signal is embedded within the imagery along a direction of one determined edge.
in which one determined edge defines the signal to be at a predetermined angle in a set of dimensions comprising color and spatial frequency … 2. The image processing method of claim 1 in which the predetermined angle comprises a direction along the one determined edge (i.e., claim 1 at Col. 18 line 6-8, and claim 2 at Col. 18 lines 9-11).


	Claim 6					Filler et al.
6. The image processing method of claim 5 in which the plurality of elements comprises a regular pattern or structure to facilitate detection.
3. The image processing method of claim 2 in which the plurality of elements comprises a regular pattern or structure to facilitate detection (i.e., claim 3 at Col. 18 lines 12-14).


	Claim 7					Filler et al.
7. The image processing method of claim 4 in which the signal is embedded within the imagery along a perpendicular direction of one determined edge.
4. The image processing method of claim 1 in which the predetermined angle comprises a perpendicular direction of the one determined edge (i.e., claim 4 at Col. 18 lines 15-17).



	Claim 8					Filler et al.
8. The image processing method of claim 4 in which the reference comprise spatial orientation information.
5. The image processing method of claim 1 in which the reference comprise spatial orientation information (i.e., claim 5 at Col. 18 lines 18-19).


	Claim 9					Filler et al.
9, as best understood. The image processing method of claim 4 in which upon detection, the reference and the signal provide pose information relative to an optical capture.
6. The image processing method of claim 1 further comprising: … in which upon detection, the reference and the signal provide pose information relative to an optical capture (i.e., claim 6 at Col. 18 lines 20-24).


	Claim 10					Filler et al.
10. The image processing method of claim 9 in which the pose information comprises an input to a homography generator.
7. The image processing method of claim 6 in which the pose information comprises an input to a homography generator (i.e., claim 7 at Col. 18 lines 25-27).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (U.S. Pub. No. 2010/0128321) in view of Maeno (U.S. Pub. No. 2007/0079124).
As to claim 1, Wang et al. teaches an image processing method of embedding a signal within imagery using a raster image processing (RIP) (i.e., “produce the composite result of raster input processed (RIP) image data as passed to the IOT 46”, Paragraph [0036]), comprising:
obtaining a plurality of elements representing a signal (i.e., “gloss watermark patterns”, Paragraph [0040]);
modulating (i.e., “spatial modulation”, Paragraph [0041]) a plurality of print structures within the RIP according to the plurality of elements (i.e., “For example, a binary pattern X 100 shown in FIG. 9 can be embedded into the contone image 70 shown in FIG. 6 using the foreground modulation 80 for the gloss watermark pattern and the background modulation 90 for the remaining area”, Paragraph [0042]), and in which said modulating introduces the signal within the imagery (i.e., “embed gloss watermark patterns into a contone B/W or color image with little change to the original color information”, Paragraph [0040]; and “The resulting image data representation is of the original contone image with an embedded watermark”, Paragraph [0046]).
However, Wang et al. does not explicitly disclose in which said modulating varies density, and direction or angle, of the plurality of print structures.
Maeno teaches varying density (i.e., “Because the dot pattern allocating the symbol and the dot pattern allocating no symbol have the same density (number of dots in a specified interval), it looks that half tone having a constant density is applied to the background of a document to the eyes of person so that existence of information is not apparent”, Paragraph [0179]), and direction or angle, of the plurality of print structures (i.e., “a wave having an arbitrary direction and wavelength is expressed by allocating dots in a rectangular region of an arbitrary size and symbols are allocated to the direction and wavelength of the wave”, Paragraph [0095]).
Wang et al. and Maeno are combinable because they are from the field of digital image processing for watermarking.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating the modulating varies density, and direction or angle, of the plurality of print structures.
The suggestion/motivation for doing so would have been to make the added information imperceptible to the eyes of a person.
Therefore, it would have been obvious to combine Maeno with Wang et al. to obtain the invention as specified in claim 1.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (U.S. Pub. No. 2010/0128321) in view of Rhoads (U.S. Pub. No. 2003/0128861).
As to claim 2, Wang et al. teaches an image processing method of embedding a signal within imagery using a raster image processing (RIP) (i.e., “produce the composite result of raster input processed (RIP) image data as passed to the IOT 46”, Paragraph [0036]), comprising:
obtaining a plurality of elements representing a signal (i.e., “gloss watermark patterns”, Paragraph [0040]); and
modulating (i.e., “spatial modulation”, Paragraph [0041]) a plurality of print structures within the RIP according to the plurality of elements to embed the signal within the imagery (i.e., “For example, a binary pattern X 100 shown in FIG. 9 can be embedded into the contone image 70 shown in FIG. 6 using the foreground modulation 80 for the gloss watermark pattern and the background modulation 90 for the remaining area”, Paragraph [0042]) to embed the signal within the imagery (i.e., “embed gloss watermark patterns into a contone B/W or color image with little change to the original color information”, Paragraph [0040]; and “The resulting image data representation is of the original contone image with an embedded watermark”, Paragraph [0046]).
However, Wang et al. does not explicitly disclose in which the plurality of elements correspond to different angles in colorspace at different regions throughout the imagery.
Rhoads teaches the plurality of elements correspond to different angles in colorspace at different regions throughout the imagery (See for example, “The embedder inserts the watermark message and orientation pattern in blocks of a selected color plane or planes (e.g., luminance or chrominance plane) of the host image”, Paragraph [0137]).
Wang et al. and Rhoads are combinable because they are from the field of digital image processing for watermarking embedding.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating the plurality of elements correspond to different angles in colorspace at different regions throughout the imagery.
The suggestion/motivation for doing so would have been to decrease the probability of producing counterfeit documents when reproducing originals.
Therefore, it would have been obvious to combine Rhoads with Wang et al. to obtain the invention as specified in claim 2.

As to claim 3, Wang et al. does not explicitly disclose in which the spatial frequency of modulation is different in the different regions.
Rhoads teaches the spatial frequency of modulation is different in the different regions (See for example, Paragraphs [0104]-[0105]).
Therefore, in view of Rhoads, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al. by incorporating the spatial frequency of modulation is different in the different regions, in order to make it harder to recover the watermark when present in the high frequency range.

Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (U.S. Pub. No. 2010/0128321) in view of Kim (U.S. Pub. No. 2002/0191812).
As to claim 4, Wang et al. teaches an image processing method of embedding a signal within imagery using a raster image processing (RIP) (i.e., “produce the composite result of raster input processed (RIP) image data as passed to the IOT 46”, Paragraph [0036]), comprising:
obtaining a plurality of elements representing a signal (i.e., “gloss watermark patterns”, Paragraph [0040]);
using the determined edges a reference, modulating (i.e., “spatial modulation”, Paragraph [0041]) a plurality of print structures within the RIP according to the plurality of elements (i.e., “For example, a binary pattern X 100 shown in FIG. 9 can be embedded into the contone image 70 shown in FIG. 6 using the foreground modulation 80 for the gloss watermark pattern and the background modulation 90 for the remaining area”, Paragraph [0042]) to embed the signal within the imagery (i.e., “embed gloss watermark patterns into a contone B/W or color image with little change to the original color information”, Paragraph [0040]; and “The resulting image data representation is of the original contone image with an embedded watermark”, Paragraph [0046]).
However, Wang et al. does not explicitly disclose determining edges within of the imagery; and using the determined edges a reference, modulating the plurality of print structures within the RIP according to the plurality of elements to embed the signal within the imagery.
Kim teaches determining edges within of the imagery (See for example, “edge embedder first performs edge detection (104)”, Paragraph [0012]); and using the determined edges as a reference, modulating a plurality of print structures according to the plurality of elements to embed the signal within the imagery (i.e., “Next, the object edge embedder modifies pixels along the edges formed in stages 104 and 106 according to the message signal. In one approach, the embedder adjusts luminance of pixels up or down along an edge”, Paragraph [0015]).
Wang et al. and Kim are combinable because they are from the field of digital image processing for watermark embedding.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating the determining of edges within of the imagery, and using the determined edges a reference, modulating the plurality of print structures within the RIP according to the plurality of elements to embed the signal within the imagery.
The suggestion/motivation for doing so would have been to take advantage of the masking properties of high signal activity regions.
Therefore, it would have been obvious to combine Kim with Wang et al. to obtain the invention as specified in claim 4.

As to claim 5, Kim teaches in which the signal is embedded within the imagery along a direction of one determined edge (i.e., “the embedder adjusts luminance of pixels up or down along an edge”, Paragraph [0015]).

As to claim 6, Wang et al. teaches in which the plurality of elements comprises a regular pattern or structure to facilitate detection (i.e., “gloss watermark pattern”, Paragraphs [0040]-[0042]).

As to claim 7, Kim teaches in which the signal is embedded within the imagery along a perpendicular direction of one determined edge (i.e., “the embedder may detect and connect edges and then embed auxiliary data by modifying pixel values at predetermined angle and distance from the edge …”, Paragraph [0019]).

As to claim 8, Kim teaches in which the reference comprise spatial orientation information (i.e., “By calculating the derivative in two orthogonal directions, one can determine the overall gradient direction and amplitude”, Paragraph [0023]).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. in view of Kim as applied to claim 4 above, and further in view of Broaddus et al. (U.S. Pub. No. 2014/0037137).  The teachings of Wang et al. and Kim have been discussed above.
As to claim 9, as best understood, Wang et a. and Kim do not explicitly disclose in which upon detection, the reference and the signal provide pose information relative to an optical capture.
Broaddus et al. teaches upon detection, the reference and the signal provide pose information relative to an optical capture (See for example, “Augmented Reality applications require accurate registration between the camera pose and a surface for rendering three-dimensional models. Surfaces imaged by a camera may contain distinguished features commonly used in Computer Vision for tracking and recognizing images”, Paragraph [0020]).
Wang et al., Kim and Broaddus et al. are combinable because they are from the field of digital image processing for image data recognition.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to further modify Wang et al. and Kim by incorporating the reference and the signal provide pose information relative to an optical capture upon detection.
The suggestion/motivation for doing so would have been to provide accurate registration between the signal and the image capturing unit utilizing six degrees of freedom.
Therefore, it would have been obvious to combine Broaddus et al. with Wang et al. and Kim to obtain the invention as specified in claim 9.

As to claim 10, Broaddus et al. teaches in which the pose information comprises an input to a homography generator (i.e., “At step 306 the system performs a first matching of the images to determine camera position and location in the 6DOF space based on the seed homography from the previous frame”, Paragraph [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664